                                 ** INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY **
      TIME         Case 2:19-cv-02001-JD Document
              RECEIVED                    REMOTE CSID 21 Filed  08/23/19
                                                            DURATION PAGES Page   1 of 2
                                                                             STATUS
      August 21, 2019 at 4:22:13 PM EDT                                           77         2      Received
From:                                                                                  08/21/2019 16:51          #931     P.001/002




                                Gerstein Grayson Cohen & Melletz, LLP
                                           A New Jersey Limited Liability Partnership

 SAMUEL GERSTEIN••                                         AITORNEYS AT lAW                                Of Counsel
 MITCHELL T. GRAYSON*                                                                                     DONALDS. LEVENSON
 ANDREWB. COHEN*                                        1288 ROUTE 73 SOUTH                               CYNmlA Z. LEVIN*
 PAULR.MELLETZ-                                               SUITE301                                    CRAIG DAVID BECKER*
                                                                                                          SCOTI J, LEVINE
                                                    MOUNT lAUREL, NEW JERSEY 08054                        BRANDONG.JOHNSON+*
 ALICIA R. IVORY*                                                                                         JOSEPH A. CONNELL SR.-
                                                                                                          ZACHARY L GRAYSON"
 *Al50 MEMBER OF PA8AR                                                                                    JEFFREYS. BRENNER*
                                                             (856) 795-6700
 • Al.'iO ME."8ER DISTIUCT OF
   COLUMBIA BAil                                      TELECOPIER (856) 354-0020
 + Al.SO MEMBER Of NY BAR
 • MEMBEROFPABAllONLY
                                                    WEBSITE: WWW&ersteiDerafSOD.CPm
                                                         !>MAIL: zgrayson@yahoo.com




                                                             August 21, 2019


               VIA TELECOPY 215 580 2141
               The Honorable Jan E. DuBois
               U.S. District Court for the Eastern District of Pennsylvania
               U.S. Court House, Room 12613
               60 I Market Street
               Philadelphia, PA 19106

                                               Re; Deckard v. Emory et al., 2:19-cv-02001


                Dear Judge DuBois:

               I respectfully request an extension of time in which to respond to the Amended Complaint filed
               in the above referenced action.

               The Amended Complaint was filed on July 31, 2019, right before I left for a scheduled vacation
               overseas. The initial Complaint was filed on May 7, 2019 to which we filed a Motion to Dismiss
               on May 28, 2019. Our Motion to Dismiss was denied as Moot on August 16. 2019. I have
               recently returned and request a thirty day extension to Answer or otherwise plead to the
               Complaint.

               The requested extension will not delay the proceedings as the docket reflects that there remain
               two defendants that have yet to be served, summonses having been issued on July 31, 2019.
               While Plaintiff has sought and received extensions in this matter, to the best of counsel's
               knowledge, this is the only request for an extension sought by any defendant.

               I have informed all counsel of my request and have as of yet received no objection.
From:
                                                                         08/21/2019 16:52   #931   P.002/002
              Case 2:19-cv-02001-JD Document 21 Filed 08/23/19 Page 2 of 2




                                               Respectfully submitted,




        cc: All counsel of record via email:
        peterfblust@gmail.com
        kquinn@sgtmlaw.com
        tharty@hartylawgroup.com




                                                       2
